United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-193
Issued: May 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2013 appellant filed a timely appeal of a September 26, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her recurrence claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability on
and after October 13, 2008 causally related to her October 4, 2006 employment injury.
FACTUAL HISTORY
On October 4, 2006 appellant, then a 40-year-old nursing assistant, sustained a lower
back/coccyx strain due to lifting a patient. OWCP accepted the claim for a lumbar strain/sprain.
1

5 U.S.C. § 8101 et seq.

Appellant did not stop working. On December 7, 2006 appellant accepted a limited-duty job in
the nursing service.
On August 2, 2013 appellant filed a claim for a recurrence of disability effective
October 13, 2008. She noted that she continued to work following the recurrence and sought
medical treatment. The employing establishment noted that appellant sustained another injury
on December 5, 2006.2 No evidence was submitted with her claim.
By correspondence dated August 5, 2013, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. Appellant was advised to submit medical and
factual evidence to establish her recurrence claim and given 30 days to provide this information.
OWCP informed her that her claim had been administratively approved for a limited amount of
medical expenses as the injury appeared minor, there was no lost work time and no controversion
by the employing establishment.
By decision dated September 26, 2013, OWCP denied appellant’s recurrence claim.3 It
found that she failed to submit any medical evidence to support her claim. OWCP also found
that there was no evidence of any material change or worsening in appellant’s accepted
condition.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which has resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.4 If the disability results from new exposure to work factors, the legal
chain of causation from the accepted injury is broken and an appropriate new claim should be
filed.5
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence establishes
that light duty can be performed, the employee has the burden to establish by the weight of

2

The employing establishment noted an OWCP file number xxxxxx318.

3

The Board notes that, following the September 26, 2013 decision, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
4

20 C.F.R. § 10.5(x). See also A.M., Docket No. 09-1895 (issued April 23, 2010); Hubert Jones, Jr., 57 ECAB
467 (2006).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3 (May 1997); K.C., Docket
No. 08-2222 (issued July 23, 2009); Cecelia M. Corley, 56 ECAB 662 (2005); Donald T. Pippin, 54 ECAB
631 (2003).

2

reliable, probative and substantial evidence a recurrence of total disability.6 As part of this
burden of proof, the employee must show either a change in the nature and extent of the injuryrelated condition or a change in the nature and extent of the light-duty requirements.7 In order to
establish that her claimed recurrence of the condition was caused by the accepted injury, medical
evidence of bridging symptoms between her present condition and the accepted injury must
support the physician’s conclusion of a causal relationship.8 While the opinion of a physician
supporting causal relationship need not be one of absolute medical certainty, the opinion must
not be speculative or equivocal. The opinion should be expressed in terms of a reasonable
degree of medical certainty.9
ANALYSIS
OWCP accepted appellant’s 2006 claim for a lumbar sprain with no wage-loss
compensation as she did not stop working at the time of the injury. Appellant accepted a limitedduty job offer from the employing establishment on December 7, 2006. On August 2, 2013 she
filed a claim for a recurrence of disability beginning October 13, 2008. By decision dated
September 26, 2013, OWCP denied appellant’s claim for a recurrence of disability on and after
October 13, 2008. The issue is whether she established that she sustained a recurrence of
disability on and after October 13, 2008 causally related to her October 4, 2006 accepted lumbar
sprain.
The Board finds that appellant failed to submit any medical evidence to support her claim
or recurrence. OWCP advised her in a letter dated August 5, 2013 of the evidence required to
support a recurrence of disability claim. In order to establish a recurrence of disability, appellant
must submit medical evidence from a physician addressing how the nature and extent of her
accepted lumbar condition had worsened or evidence to support a change in the nature and extent
of her light-duty requirements. Without any current medical evidence, appellant did not
establish a recurrence of disability and is not entitled to wage-loss compensation.
As appellant failed to submit any medical evidence establishing a recurrence of disability,
she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

6

Recurrence of medical condition means a documented need for further medical treatment after release from
treatment for the accepted condition or injury when there is no accompanying work stoppage. Continuous treatment
for the original condition or injury is not considered a need for further medical treatment after release from
treatment, nor is an examination without treatment. 20 C.F.R. § 10.5(y).
7

Terry R. Hedman, 38 ECAB 222 (1986).

8

Ricky S. Storms, 52 ECAB 349 (2001).

9

Id.

3

CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability on and after October 13, 2008 causally related to her accepted October 6, 2006
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 26, 2013 is affirmed.
Issued: May 5, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

